t c memo united_states tax_court john joseph wingert petitioner v commissioner of internal revenue respondent docket no 9433-01l filed date john joseph wingert pro_se ann m welhaf and jeffrey e gold for respondent memorandum findings_of_fact and opinion colvin judge respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the lien or levy determination on date in which respondent determined to proceed with collection from petitioner of his tax_liabilities for and the issue for decision is whether respondent’s determination was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code in effect for the applicable years findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in dundalk maryland when he filed the petition petitioner timely filed his income_tax returns for he reported that he owed dollar_figure for dollar_figure for and dollar_figure for but he did not pay those amounts when he filed his returns b the bankruptcy proceeding on date petitioner filed a petition with the u s bankruptcy court for the district of maryland bankruptcy court under chapter of the u s bankruptcy code the bankruptcy court converted his chapter proceeding to a chapter proceeding on date he received a discharge under chapter on date c the lien and levy proceeding respondent sought to collect the tax that petitioner reported on his income_tax returns that he owed for but did not pay when he filed those returns on date respondent mailed to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to his tax years petitioner timely requested a hearing on date keith b coleman coleman respondent’s appeals officer held a hearing relating to petitioner’s tax years on date respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in which respondent determined to proceed with collection from petitioner of his tax_liabilities for opinion a whether dollar_figure of petitioner’s bankruptcy_estate was used to pay his tax_liabilities for petitioner contends that respondent’s determination to proceed with collection was an abuse_of_discretion because respondent improperly failed to recognize that dollar_figure of his bankruptcy_estate was used to pay his taxes we disagree petitioner introduced no credible_evidence showing that dollar_figure of his bankruptcy_estate was used to pay his taxes he testified that dollar_figure of the proceeds from the forced sale in bankruptcy of his house was used to pay his taxes however he conceded that respondent did not receive the dollar_figure no documentary_evidence suggests that any of the bankruptcy_estate was used to pay petitioner’s taxes petitioner failed to show that dollar_figure of his bankruptcy_estate was used to pay his taxes b whether respondent’s determination to proceed with collection was an abuse_of_discretion petitioner contends that respondent’s determination to proceed with collection was an abuse_of_discretion because he spent about dollar_figure in prosecuting various claims against the government we disagree petitioner is entitled to no credit against his unpaid tax based on those claimed costs we conclude that respondent’s determination to proceed with collection of his tax_liabilities was not an abuse_of_discretion decision will be entered for respondent
